Citation Nr: 0123962	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  94-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
cephalalgia.  

2.  Entitlement to a temporary total disability evaluation 
pursuant to the provisions of 38 C.F.R. § 4.29 (2001) based 
on a period of hospitalization at a Department of Veterans 
Affairs (VA) medical facility from November 6, 1997 to 
December 4, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from May to September 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1992 and January 1998 rating 
actions by the VA Regional Office (RO) located in Detroit, 
Michigan.  

In August 1996 and September 2000 decisions, the Board 
remanded this case for additional development.  In the 
September 2000 decision, the Board requested that the RO 
schedule the appellant for a hearing before the Board at the 
RO.  However, in a correspondence from the appellant to the 
Board, received in September 2001, the appellant indicated 
that he did not wish to appear at a hearing.  Thus, the case 
has been returned to the Board and is ready for appellate 
review. 

In the Appellant's Brief, submitted by the appellant's 
representative, the Disabled American Veterans (DAV), the DAV 
stated that in a June 1993 decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
nervous condition.  According to the DAV, in a statement from 
the appellant to the RO, received by the RO in July 1993, the 
appellant requested a copy of his claims folder before he 
filed a Notice of Disagreement (NOD).  The DAV contended that 
the "daily in the regional office's ability to get [those] 
records to the veteran within one year should present a 
discrepancy in the veteran's appeal period, if anything there 
should be an understood extension."  In this regard, the 
Board observes that upon a review of the claims file, in a 
correspondence from the RO to the appellant, dated July 1993, 
the appellant was provided notice of the June 1993 decision 
denying his claim for service connection for a nervous 
condition, and he was also provided his appellate rights.  
The evidence of record further reflects that after the RO 
received the appellant's request for a copy of his claims 
file, the RO notified the appellant, in a correspondence 
dated August 2, 1993, that they needed additional time in 
order to fulfill his request.  The Board notes that in a 
correspondence from the RO to the appellant, dated August 26, 
1993, the RO informed the appellant that a copy of the 
information he had requested was enclosed.  There is no 
evidence that the appellant subsequently submitted an NOD. 
Accordingly, this issue is not before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The medical evidence does not show very frequent 
completely prostrating and prolonged migraine headache 
attacks productive of severe economic inadaptability.

2.  The appellant was hospitalized by VA from November 6, 
1997 to December 4, 1997 for depression and alcoholism, and 
upon his discharge, he was diagnosed with the following 
nonservice-connected disabilities: (1) polysubstance 
dependency, continuous (alcohol, crack cocaine, and 
marijuana), (2) substance induced mood disorder, and (3) 
antisocial, borderline personality disorder.  

3.  The evidence of record does not show that a service-
connected disability has required hospital treatment in a VA 
hospital for a period in excess of 21 days. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the appellant's service-connected cephalalgia 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001). 

2.  The criteria for entitlement to a temporary total 
disability evaluation pursuant to 38 C.F.R. § 4.29, based on 
a period of VA hospitalization from November 6, 1997 to 
December 4, 1997 have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.29 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In April 1992, the appellant underwent a VA neurological 
examination.  At that time, he reported that in September 
1991, he had suffered from recurrent headaches.  The 
appellant stated that at present, he had headaches which were 
occipital and vascular.  He indicated that the headaches 
lasted one hour and occurred three times per week.  The 
appellant denied any nausea, vomiting, visual symptoms, or 
loss of consciousness, and he indicated that he took Tylenol 
which provided relief.  He noted that he was unemployed.  

Upon neurological examination, the cranial nerves were 
intact.  The gait and station were normal.  Upon motor system 
examination, all muscle groups exhibited normal strength, and 
tone and coordination were intact.  Reflexes were 
symmetrical, and sensory examination was intact.  The 
diagnosis was of cephalalgia.  The examining physician noted 
that there was no neurologic disability.  

In an October 1992 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
cephalalgia and assigned a zero percent disabling rating 
under Diagnostic Code 8100, effective from September 12, 
1991.  At that time, the RO stated that the appellant's 
service medical records showed that he had reported 
occasional headaches.  The RO indicated that the appellant 
had been currently diagnosed with cephalalgia.  Thus, the RO 
concluded that relative to the appellant's complaints of 
headaches during service, service connection for cephalalgia 
was granted.  

In a December 1993 decision from the Social Security 
Administration (SSA), the SSA determined that the appellant 
was disabled under the Social Security Act and was thereby 
entitled to Social Security disability benefits.  According 
to the SSA decision, the appellant had been diagnosed with 
severe alcohol abuse and a personality disorder.  

In November 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he had 
received treatment for headaches.  (T.3).  

In October 1996, the appellant underwent a VA neurological 
examination.  At that time, he stated that his headaches were 
generalized, sharp, and vascular.  The appellant indicated 
that they lasted for twenty minutes and occurred one time per 
week.  According to the appellant, nausea and occasional 
vomiting were associated with his headaches.  The appellant 
noted that he also suffered from photophobia, but no 
dizziness.  He revealed that on several occasions, he had 
loss of consciousness with his headaches, and that on at 
least two of those occasions, he suffered from incontinence 
and was told that he became stiff during the episode.  The 
appellant stated that he took Excedrin for his headaches and 
that the medication gave him relief.  He noted that he was 
unable to work when the headaches were severe.  According to 
the appellant, he was unemployed.  The examining physician 
noted that the appellant was currently at the mental health 
unit at the Detroit VA Medical Center (VAMC).  

Upon neurologic examination, the appellant was alert, 
cooperative, and oriented.  All cranial nerve function was 
intact.  The gait was normal.  Upon motor system examination, 
all muscle groups exhibited normal strength, and tone and 
coordination were intact.  Reflexes were symmetric, both 
plantars were flexor, and sensory examination was intact.  
The examiner noted that a computed tomography (CT) scan of 
the brain, which was taken in January 1993, was reported to 
show no evidence of space occupying mass.  The diagnoses 
included the following: (1) migraine by history, and (2) 
possible seizure disorder.  

In October 1996, the RO received outpatient treatment records 
from the Allen Park VAMC, from February 1993 to December 
1996.  The records show treatment for unrelated disorders.  

In a January 1997 rating action, the RO increased the 
appellant's disabling rating for his service-connected 
headaches, from zero percent to 30 percent disabling under 
Diagnostic Code 8100.  At that time, the RO stated that based 
on the appellant's October 1996 VA examination, a 30 percent 
evaluation for his headaches would be conceded retroactive to 
September 12, 1991.  

A Discharge Summary from the Battle Creek VAMC shows that the 
appellant was hospitalized from November 6, 1997 to December 
4, 1997.  The Summary reflects that the appellant sought 
admission on a formal/voluntary basis.  The appellant noted 
that he had a long history of alcoholism and that recently, 
he had been drinking two 40 ounce beers per day.  He 
complained of feeling depressed and stated that he was 
hearing voices.  It was noted that the only pertinent medical 
history finding in regard to the appellant was that he had a 
history of migraine headaches.  Upon his discharge, he was 
diagnosed with the following: (Axis I) (a) polysubstance 
dependency, continuous (alcohol, crack cocaine, and 
marijuana), and (b) substance induced mood disorder, (Axis 
II) antisocial, borderline personality disorder, (Axis III) 
migraine headaches by history, and (Axis V) Global Assessment 
of Functioning (GAF) score of 70/65.  

In February 1999, the appellant underwent a VA neurological 
examination.  At that time, he denied any history of 
headaches and stated that he could not remember the last 
episode of a headache. The appellant noted that he took 
medication for his schizophrenia.  Upon neurological 
evaluation, cranial nerves were intact.  There was no motor 
or sensory deficit, and reflexes were 3+.  Romberg sign was 
negative.  The diagnosis was of no history of headaches.  

In February 2000, the RO received outpatient treatment 
records from the Allen Park VAMC, from August 1993 to 
December 1999.  The records show treatment for unrelated 
disorders.  

In May 2000, the appellant underwent a VA neurological 
examination.  At that time, he described his headaches as 
generalized, pressure-like, and throbbing.  The appellant 
indicated that his headaches lasted 20 minutes and occurred 
every other day.  He noted that his headaches were associated 
with nausea, but that he did not experience any vomiting.  
The examining physician stated that there was some colored 
scotomata and lightheadedness.  There had been loss of 
consciousness with the headaches on three occasions, but no 
history to indicate tonic or clonic movements or tongue 
biting.  According to the appellant, Tylenol gave partial 
relief of the headaches.  The appellant noted that he was 
unable to work for the 20-minute duration of the headache.  
He stated that he had been unemployed since 1991.  

Upon neurologic examination, the appellant was alert, 
cooperative, and oriented to time, place, and person.  He 
showed no impairment of speech, memory, or thinking.  All 
cranial nerve function was intact.  The gait and station were 
normal.  In regard to his motor system, all muscle groups 
exhibited normal strength.  Tone and coordination were 
intact, and reflexes were symmetric.  Both plantars were 
flexor, and the sensory examination was intact.  The 
diagnosis was of migraine syndrome.  The examiner stated that 
it was evident that the appellant had recurrent headaches by 
history.  According to the examiner, the appellant had a 
normal neurologic examination.  

In a September 2000 decision, the Board granted the 
appellant's claim for a permanent and total rating for 
nonservice-connected pension purposes.  At that time, the 
Board concluded that due to the appellant's nonservice-
connected schizophrenia, he was unable to engage in 
substantially gainful employment consistent with his age, 
education, and occupational history.  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In an August 1996 
decision, the Board remanded this case.  At that time, the 
Board requested that the RO, with any necessary authorization 
from the appellant, attempt to obtain copies of pertinent 
treatment records identified by the appellant, in addition to 
treatment records at the Allen Park VAMC, which were not 
currently of record.  In addition, the RO was requested to 
arrange for the appellant a VA neurology examination by a 
board-certified specialist, if available, to determine the 
nature and extent of his headaches.  In a correspondence from 
the RO to the appellant, dated in September 1996, the RO 
requested that the appellant identify the complete names and 
mailing addresses of doctors and medical facilities that had 
treated him in recent years for his service-connected 
headaches.  The evidence of record is negative for a response 
from the appellant.  In addition, in October 1996, February 
1999, and May 2000, the appellant underwent VA neurological 
examinations.  Moreover, in October 1996, the RO received 
outpatient treatment records from the Allen Park VAMC, from 
February 1993 to December 1996, and in February 2000, the RO 
received additional outpatient treatment records from the 
Allen Park VAMC, from August 1993 to December 1999.  The 
Board also notes that the evidence of record includes a 
Discharge Summary from the Battle Creek VAMC showing that the 
appellant was hospitalized from November 6, 1997 to December 
4, 1997.  Thus, in light of the above, the Board concludes 
that the appellant has had VA examinations pertinent to his 
increased rating claim, and there is no indication that there 
are additional documents that have not been obtained and 
would be pertinent to the present claims.  The appellant has 
been accorded the opportunity to present evidence and 
argument in support of the claims, including at a personal 
hearing in regard to his increased rating claim.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.


III.  Analysis

A.  Entitlement to an evaluation in 
excess of 30 percent for cephalalgia.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2001). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).

As noted above, service connection was established for the 
appellant's cephalalgia by an October 1992 rating decision.  
Initially, the RO assigned a zero percent rating for the 
condition but, after the appellant filed an appeal, the RO 
raised the rating to 30 percent, effective from September 12, 
1991, the day following the appellant's separation from 
service.  As the appellant took issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  
Thus, the Board must evaluate the relevant evidence since 
September 1991.  

As previously stated, the appellant's service-connected 
headaches have been evaluated as 30 percent disabling under 
Diagnostic Code 8100 of the Rating Schedule.  Diagnostic Code 
8100 pertains to migraines and with less frequent attacks, a 
noncompensable evaluation is warranted.  A 10 percent 
evaluation will be assigned for migraine headaches with 
characteristic prostrating attacks averaging 1 in 2 months 
over the last several months.  A 30 percent evaluation will 
be assigned for migraine headaches resulting in 
characteristic prostrating attacks occurring on an average 
once a month over the prior several months.  A 50 percent 
evaluation will be assigned for migraine headaches with very 
frequent completely prostrating prolonged attacks productive 
of severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2001).  

In the instant case, the appellant contends that the current 
rating is not high enough for the amount of disability that 
his headaches cause him.  He states that his headaches last 
20 minutes and occur every other day.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

After careful review of the record, the Board concludes that 
an evaluation in excess of 30 percent for cephalalgia is not 
warranted under Diagnostic Code 8100.  In this regard, the 
Board recognizes that the appellant's headaches are frequent.  
In the appellant's October 1996 VA neurological examination, 
he indicated that his headaches occurred one time per week.  
In addition, in the appellant's most recent VA examination, 
dated in May 2000, he noted that his headaches occurred every 
other day.  Thus, the Board finds that his headaches are 
"very frequent."  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2001).  However, the headaches must also involve 
"completely prostrating and prolonged attacks" that are 
"productive of severe economic inadaptability" in order for 
an increased rating to be granted.  Id.  Here, the medical 
evidence does not indicate such a severity of symptoms.  The 
Board recognizes that the appellant complains of headaches 
occurring every other day and that they are associated with 
nausea, occasional vomiting, and photophobia, but no 
dizziness.  The Board further recognizes that the appellant 
states that on several occasions, he had loss of 
consciousness with his headaches, and that on at least two of 
those occasions, he suffered from incontinence and was told 
that he became stiff during the episode.  However, the Board 
notes that the appellant has also indicated that his 
headaches last for 20 minutes and that taking Excedrin or 
Tylenol gave him relief or partial relief.  In addition, in 
the appellant's October 1996 VA examination, all cranial 
nerve function was intact, and in his May 2000 VA 
examination, the neurologic examination was normal.  

The Board recognizes that in the appellant's October 1996 and 
May 2000 VA examinations, he contended that he was unable to 
work when his headaches were severe and that he had been 
unemployed since 1991.  However, the Board observes that 
there is no evidence of record showing that the appellant is 
unemployed due to his service-connected headaches.  In this 
regard, the evidence of record reflects that the appellant is 
receiving a permanent and total rating for nonservice-
connected pension purposes due to a September 2000 decision 
where the Board concluded that because of the appellant's 
nonservice-connected schizophrenia, he was unable to engage 
in substantially gainful employment consistent with his age, 
education, and occupational history.  In addition, the 
evidence of record further shows that the appellant is 
receiving SSA disability benefits due to his severe alcohol 
abuse and diagnosed personality disorder.  However, as stated 
above, there is no evidence of record showing that the 
appellant is unemployed due to his service-connected 
headaches.  Thus, in light of the above, the Board concludes 
that the appellant's headaches do not have "very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability."  Id.  Therefore, a 
disability rating in excess of 30 percent under Diagnostic 
Code 8100 is not warranted.   

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for cephalalgia.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected headaches, some interference with 
employment is foreseeable.  In this regard, the Board 
recognizes that the appellant contends that he is unable to 
work when his headaches are severe and that he has been 
unemployed since 1991.  However, the record does not reflect 
frequent periods of hospitalization because of the service- 
connected disability in question or interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  Thus, the evidence of record 
does not reflect any factor which takes the appellant outside 
of the norm, or which presents an exceptional case where his 
currently assigned 30 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


B.  Entitlement to a temporary total 
disability evaluation pursuant to the 
provisions of 38 C.F.R. § 4.29 (2001) 
based on a period of hospitalization at a 
Department of Veterans Affairs (VA) 
medical facility from November 6, 1997 to 
December 4, 1997.

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2001).

Notwithstanding that a hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  If service connection for the 
disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.  38 C.F.R. § 4.29 
(2001).

In the instant case, the record discloses that the 
appellant's sole service-connected disorder is cephalalgia.  

As previously stated, a Discharge Summary from the Battle 
Creek VAMC shows that the appellant was hospitalized from 
November 6, 1997 to December 4, 1997.  The Summary reflects 
that upon admission, the appellant noted that he had a long 
history of alcoholism.  The appellant also complained that he 
felt depressed and that he was hearing voices.  The Board 
observes that while it was noted in the Summary that the 
appellant had a history of migraine headaches, there is no 
mention of any treatment for his service-connected headaches 
during his hospitalization.  The Board further notes that 
upon his discharge, he was diagnosed with the following: 
(Axis I) (a) polysubstance dependency, continuous (alcohol, 
crack cocaine, and marijuana) and (b) substance induced mood 
disorder, (Axis II) antisocial, borderline personality 
disorder, (Axis III) migraine headaches by history, and (Axis 
V) Global Assessment of Functioning (GAF) score of 70/65.  

In light of the above, it is the Board's determination that 
treatment for the appellant's service-connected headaches is 
not shown to be the purpose of the appellant's 
hospitalization at the Battle Creek VAMC from November 6, 
1997 to December 4, 1997.  Accordingly, as the appellant's 
period of hospitalization from November to December 1997 was 
for nonservice-connected disabilities, the preponderance of 
the evidence is against his claim for entitlement to a 
temporary total disability evaluation pursuant to the 
provisions of 38 C.F.R. § 4.29 (2001) based on a period of 
hospitalization at a VA medical facility from November 6, 
1997 to December 4, 1997.   





ORDER

Entitlement to an evaluation in excess of 30 percent for 
cephalalgia is denied.  

Entitlement to a temporary total disability evaluation 
pursuant to the provisions of 38 C.F.R. § 4.29 (2001) based 
on a period of hospitalization at a VA medical facility from 
November 6, 1997 to December 4, 1997, is denied.  





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

